EARNEST PHILLIPS,                                     No. 67087
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                EARNEST PHILLIPS A/K/A ERNEST                         No. 67206
                PHILLIPS,
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent

                                     ORDER DISMISSING APPEALS
                            These are pro se appeals from court orders resolving various
                pretrial motions and a court order denying a petition to resubmit
                appellant's pretrial petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County, Kathleen E. Delaney, Judge.
                            No statute or court rule permits an appeal from an order
                denying such motions or resolving such a petition.    See Castillo v. State,
                106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990); Gary v. Sheriff, 96 Nev. 78,
                605 P.2d 212 (1980) (no appeal lies from an order denying a pretrial
                petition for a writ of habeas corpus). Accordingly, we conclude that we
                lack jurisdiction to consider these appeals, and we
                            ORDER these appeals DISMISSED.




                                                                                      J.
                Douglas



SUPREME COURT
     OF
   NEVADA
                                                     2

                                      ?=:031
                      cc:   Hon. Kathleen E. Delaney, District Judge
                            Earnest Phillips
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME       Count
         OF
      NEVADA
                                                         3
1.0) 1947A    e